            Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 1 of 11




     EMILY MOLLI (In Pro Per)
 1   2699 1/2 N Beachwood Dr. Ste 420
 2
     Los Angeles, CA 90068
     (847) 909-0337
 3
     Bmi1yMolliVideo@gmail.com

 4   ROCCO CASTORO (In Pro Per)
     2699 1/2 N Beachwood Dr. Ste 420
 5   Los Angelesri CA 90068
     (352) 538-6546
 6   RCastoro2@gmail.com
 7
                        IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF CONNECTICUT
 9
     SUBVERSE, INC.,                               Case No. 3:2021-cv-00555
10
11         Plaintiff,                              [Assigned for all purposes to Hon.
12                                                 Alvin W. Thompson, Dept. _]
                  vs.
13
     EMILY MOLLI and ROCCO                         DEFENDANTS EMILY MOLLI AND
14                                                 Rocco CASTORO'S ANSWER TO
     CASTORO
15                                                 COMPLAINT

16         Defendants.
                                                   [DEMAND FOR JURY TRIAL]
17

18                                                 Action Filed: April 22, 2021
19
                                                   Trial Date: None Set
20
21

22
23

24

25

26
27

28




                  DEFENDANTS EMILY MOLLI'S AND   Rocco CASTORO'S ANSWER TO COMPLAINT
           Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 2 of 11




      Defendants Emily Molli and Rocco Castoro (collectively, "Defendants")
answer Plaintiff Subverse, Inc. 's ("Plaintiff') Complaint as follows as to each and
every cause of action:
                          PRELIMINARY STATEMENT
      1.       In answer to paragraph 1 of the Complaint, Defendants admit.
      2.       In answer to paragraph 2 of the Complaint, Defendants admit.
      3.       In answer to paragraph 3 of the Complaint, Defendants admit.
      4.       In answer to paragraph 4 of the Complaint, Defendants deny that
      they were terminated because they "began broadcasting information they
      knew to be private information from a third party that they knew could be
      defamatory and or [sic] false." In fact, Defendants were wrongfully
      terminated by Plaintiff due to their raising numerous complaints about
      Timothy Pool's unlawful conduct. With respect to the return of Plaintiff's
      "assets," Defendants have attempted to work with Plaintiff to return
      certain physical equipment but, due to certain acts or omissions by
      Plaintiff, Pool, and their purported agents, have been unable to do so.
      Defendants deny that they had any "intent" to "highjack the Plaintiff
      Company and its' [sic] website for their own purposes." Defendants
      admit that Molli is a shareholder of Plaintiff.
                           JURISDICTION AND VENUE
      5.       In answer to paragraph 5 of the Complaint, Defendants allege that
      the basis for the Court's jurisdiction constitutes legal argument and, as
      such, requires no response.
      6.       In answer to paragraph 6 of the Complaint, Defendants allege that
      the basis for the Court's venue constitutes legal argument and, as such,
      reqmres no response.



 - - - - - - - - - - - - - - - - = - - - - - - : - - - , - - - - - = - - - - - - -1
               DEFENDANTS EMILY   Mor,u's AND Rocco CASTORO'S ANSWE.'.l TO COMPLAINT
         Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 3 of 11




                                 JURY DEMAND
    7.       In answer to paragraph 7 of the Complaint, Defendants allege that
    the request for a trial by jury constitutes legal argument and, as such,
    reqmres no response.
    8.       In answer to paragraph 8 of the Complaint, Defendants admit.
    9.       In answer to paragraph 9 of the Complaint, Defendants deny.
    Defendants were cut off from Plaintiff's resources as of January 6, 2021,
    and therefore believe that they have been terminated, but they have never
    received formal notice of that termination.
    10.      In answer to paragraph 10 of the Complaint, Defendants deny.
    Defendants were cut off from Plaintiff's resources as of January 6, 2021,
    and therefore believe that they have been terminated, but they have never
    received formal notice of that termination.
                            STATEMENT OF FACTS
    11.      In answer to paragraph 11 of the Con1plaint, Defe:idants admits
    that Subverse, Inc. does business as SCNR.
    12.      In answer to paragraph 12 of the Complaint, Defendants admit.
    13.      In answer to paragraph 13 of the Complaint, Defendants admit.
    14.      In answer to paragraph 14 of the Complaint, Defendants deny.
    Before Subverse, Inc.- was even incorporated, Molli was acting as the sole
    reporter and producer for the company. Castoro was later hired to
    supervise Subverse, Inc. 's content creation, and was al~o tasked with
    setting up that company's infrastructure (e.g., ins:irance, leg?.l counsel,
    hiring, contractor agreements, etc.).
    15.      In answer to paragraph 13 of the Compla-~~:t, ::?e.~n<iants admit
    .except as to "Rocco Castoro . . . has never held a seat            011   its Board of
    Directors"; in fact, Castoro was added as a Board member in April 2020.

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _2
             DEFHlDANTS EMILY MOLLI'S AND   Rocco CASTORO'S ANSWER TO COMPLAINT
      Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 4 of 11




     16.   In answer to paragraph 16 of the Complaint, Defendants admit.
     17.   In answer to paragraph 17 of the Complaint, Defendants deny.
    Only Molli attended the January 6, 2021 rally; this was ancillary to a
    separate investigative project she and Castoro were working on at the
    time. Pool never instructed Castoro nor Molli to stop the posting activity;
    rather, Pool told Molli to come to his house as soon as possible.
     18.   In answer to paragraph 18 of the Complaint, Defendants deny.
    Defendants never acted as if Subverse, Inc. and SCNR.com were "their
    o.wn." Pla:ntiffs. have always resided in California; Plaintiff's equipment
    was stored there and at Pool's residence. With respect to the return of
    Plaintiff's "equipment," Defendants have attempted to work with
    Plaintiff to facilitate the retmn certain physical equipment but, due to
    certain acts or omissions by Plaintiff, Pool, and their purported agents,
    have been unable to do so.
     19.   In answer to paragraph 19 of the Compla 1nt, Defendan.ts deny.
    Only Molli (not Castoro) had access to Plaintiff's bank accounts until
    January 6, 2021. Defendants never used Plaintiff's money "as if it were
    their own." Similarly, Molli never used Plaintiff's money "as if it were
    her own." Defendants deny that Molli made "unauthorize1 withdrawals
     and gave. money or hired individuals" against the ,Nis,5s s;f ':Plaintiff's
     senior management."
     20.   In answer to paragraph 20 of the Complaint, Defendants deny. In
     fact, Defendants were wrongfully terminated by Plaintiff due to their
     raising numerous complaints about Timothy Pool's unlawful conduct.
     21.   In answer to paragraph 21 of the Complaint, Defendants deny that
     they "had made many unauthorized withdrawals for their own benefit."



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _3
         DEFENDANTS EMILY MOLLI'S AND Rocco CASTORO'S ANSWER TO COMFLAINT
      Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 5 of 11




    Further, only Molli (not Castoro) had access to Plaintiff's bank accounts
    until January 6, 2021.
    22.   In answer to paragraph 22 of the Complaint, Defendants deny.
    Defendants have not "made overt efforts to take over the Plaintiff and its
    business through a series of bogus transactions."
    23.    In answer to paragraph 23 of the Complaint, Defendants admit.
    Defendants took this action in response to Pool attempting to remove
    Molli from the Board in an illegitimate board 1neeting and obstruct
    ongoing investigations by the U.S. Securities and Exchange Commission
    and Federal Bureau of Investigation.
                                · COUNTONE
                      (Fraud as against All Defendants)
    24.   In answer to paragraph 24 of the Complaint, Defend,!nts c1.llege that
    it constitutes legal argument and, as such, requires no resp0nse.
    25.   In answer to paragraph 25 of the Complaint, 9efenda:ats allege that
    it constitutes legal argument ahd, as such, requites rD rmpons~:
    26.   In answer to paragraph 26 of the Complaint, Defe~1dants alleg~ that
    it constitutes legal argument and, as such, requires no response.
                                 COUNT TWO
              (Unjust Enrichment as against All Defe,ndants)
    27.   . In answer to paragraph 27 of the Complaint, '9efendants allege that
    it constitutes legal argument and, as such, requires :r:o rcsp.zn:se;-
    28.   In ans\ver to paragraph 28 of the Complaint, Defendants allege that
    it constitutes legal argument and, as such, requires no response.
                               COUNT THREE
                   (Bad Faith as against All Defendants)



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _4
           DEFENDANTS EMILY MOLLI'S   ,\rm ~tocco CASTORO'S ANSWER TO COMPLAINT
   Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 6 of 11




  29.   In answer to paragraph 29 of the Complaint, Defendants allege that
  it constitutes legal argument and, as such, requires no response.
  30.   In answer to paragraph 30 of the Complaint, Defendants allege that
  it constitutes legal argument and, as such, requires no response.
  31.   In answer to paragraph 31 of the Complaint, Defendants allege that
  it constitutes legal argument and, as such, requires no response.
  32.   In answer to paragraph 32 of the Complaint, Defendants allege that
  it constitutes legal argument and, as such, requires no response.
               SPECIFIC AFFIRMATIVE DEFENSES

                      FIRST AFFIRMATIVE DEFENSE

                  (Failure to State a Cause of Action)
  33.   The Cmnplaint, and each cause of action therein, fails to state facts
  sufficient to constitute a claim of relief against Defendants.
                    SECOND.AFFIRMATIVE DEFENSE

                        (Forum Non Conveniens)
  34.   Defendants allege that the Complaint, and any r✓cunter-claims
  thereto, should be tried in a different forum because an adequate
  alternative forum is available; the relevant public and private interests
  weigh in favor of dismissal; and Plaintiff can reinstate its suit in the
  alternative fonun without undue inconvenience or prejudice.
                     THIRD AFFIRMATIVE DEFENSE

                                   (Laches)
  35.   The Complaint, and each cause of action therein, are barred by the
  doctrine of laches and undue delay in giving notice to Defendants of the
  matters asserted in the Compfoint and in commencing this J:tigation.




--------------~---------~------5
        DEFENDANTS EMILY MOLLI'S AK:)   Rocco CASTORO'S ANSWE?.. TO COMf.LAINT
      Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 7 of 11




                       FOURTH AFFIRMATIVE DEFENSE

                           (Privilege or Justification)
    36.   The Complaint, and each cause of action therein, are barred
    because both by statute and by common law, Defendants were privileged
    and justified in acting as Defendants did and in n1aking the statements
    and representations Defendants made to the persons to whom the
    statements and representations were made. Moreover, any and all conduct
    that is attributed to Defendants involved a just and proper exercise of
    management discretion undertaken for fair and honest reasons and
    regulated by good faith under the circumstances. Any purported injury to
    Plaintiff was privileged by a countervailing interest of Defendants.
    Accordingly, Defendants cannot be liable for Plaintiff's damages, if any
    there be.
                        FIFTH AJ;~FIRMATIVE DEFENSE

                                     (Waiver)
    37.   The Complaint, and each cause of action therein, are barred
    because Plaintiff by its conduct, statements, and/or admissions waived
    and is estopped from asserting or enforcing any claim in the Complaint.
                        SIXTH AFFIRMATIVE DEFENSE

                                    (Estoppel)
    38.   By conduct, representations and omissions, Plaintiff is equitably
    estopped to assert any claim for relief against Defendar..ts respecting the
    matters that are the subject of the Complaint.
                      SEVENTH AFFIRMATIVE DEFENSE

                                    (Consent)
    39.   The Complaint, and each cause of actior._ therein, are barred
    because Plaintiff consented to the conduct of which it now complains.



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _6
           DEFENDANTS EMILY MOLLI'S AN~   Rocco CASTORO'S ANSWER TO COMPLAINT
      Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 8 of 11




                      EIGHTH AFFIRMATIVE DEFENSE

                               (Unclean Hands)
    40.   The Complaint, and each cause of action therein, is barred by the
    equitable principle of unclean hands.
                       NINTH AFFIRMATIVE DEFENSE

                       (Failure to Mitigate or Report)
    41.   Plaintiff failed to mitigate or avoid its claimed damages, if any, and
    is therefore barred from recovering damages by way of the Complaint.
                       TENTH AFFIRMATIVE DEFENSE

                                  (Good Faith)
    42.   The Complaint, and each cause of action therein, are barred and
    should be cienied because Defendants at all times acted in good faith and
    in e. reasonable manner.
                     ELEVENTH AFFIRMATIVE DEFENSE

                         (Legitimate Business Needs)
    43.   Defendants is not liable to Plaintiff because Defendants' business
    practices allegedly giving rise to the claims and cat-:ses cf action set forth
    in the Complaint were not urfair, unlawful, fraudulent, or in bad faith,
    but were instead justified by the legitimate business needs of Defendants.
                      TWELFTH AFFIRMATIVE DEFENSE

                     (No Willful or Unlawful Conduct)
    44.   The Complaint, and er.ch cause of action therein, fai} to state facts
    that :rould support any restitu~ion of any specific amount of money to
    Plaint:]:. Defendants; conduct,.7as not a willful violation of any law.
                    THIRTEENTH AFFIRMATIVE DEFENSE

                         (Unconstitutional Recovery)
    45.   Although Defendants ::leny that Defendant::; have committed or
    have responsibility for any act that could support .the recovery against

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _?
           DEFENDANTS EMILY MOLLI'S AND   Rocco CASTORO'S ANSWEI( TO COMPLAINT
               Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 9 of 11




          Defendants in this lawsuit, such recovery is barred if any, to the extent
          any such act is unconstitutional under numerous provisions of the United
          States Constitution and the California Constitution, including the
          Excessive Fines Clause of the Eight Amendment, the Due Process
          clauses of the Fifth Amendment and Section 1 of the Fourteenth
          Amendment and other provisions of the United States Constitution, and
          the Excessive Fines Clause of Section 17 of Article I, the Due Process
          Clause of Section 7 of Article I and other provisions of the California
          Constitution.
                                   FOURTEENTH AFFIRMATIVE DEFENSE

                                               (Setoff and Recoupment)
          46.        Defendants are entitled to setoff and recoupment for monies owed
          by Plaintiff to Defendants, such that any offset an:ount is cancelled and
          Defendants is only obligated to pay Plaintiff the net amount of his
          damages, i±' an.y.
          \\THEREFORE, Defendants prays for judgment as follows:
          1.         Tb.at Plaintiff take nothing by its Complaint;
          2.         That Plaintiff's claims against Defendants be dismissed with
         prejudice;
          3.         That Defendants be awarded costs of suit herein, including
          attorneys' fees; and
         4.          That Defendants be granted such other and further relief as may be
         5µst and proi::er.

Dated: July 15, 2021
                                                By: _ _ __
                                                             --tgJa#
                                                          (_,✓
      EMILY :tvIOLLI
In Pro Per




                                                                                                                                                 8
------=-D-EF-E-ND_A_N_Ts--=E=-M-IL-Y---=-M-=---o-LL-I::--,S-A1_U_:.R=-o-c-co--=-cA_S_TO_R_O-:-,s-:-A-N-SW_E_·~-TO--;::-Co_M_P-LA-IN_1_'- - - -
       Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 10 of 11




Dated: July 15, 2021
                                        By: ~~ASTORO
                                        In Pro Per




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _9
          DEFENDANTS EMILY MOLLI'S AND Roccc CASTORO'S ANSWE'.~ TO CCMPLAIN'\'
        Case 3:21-cv-00555-AWT Document 16 Filed 07/15/21 Page 11 of 11




                           DEMAND FQR JURY TRIAL
      Defendants Emily Molli and Rocco Castoro hereby demand a trial by jury
on all causes of action alleged in Plaintiff's Complaint.


Dated: July 15, 2021
    EMILY MOLLI
                              By:C~
In Pro Per

Dated: July 15, 2021                             By:~~
                                                     CASTORO
                                                 In Pro Per




--------------------,--------=-------10
             DEFENDANTS EMILY MOLLI'S AND   Rocco CASTOR0'S ANSW!IR TO COMPLAINT
